Exhibit 10.5

FORM OF

HANESBRANDS INC.

OMNIBUS INCENTIVE PLAN OF 2006

CALENDAR YEAR [YEAR] GRANT

PERFORMANCE STOCK AND CASH AWARD – CASH COMPONENT

GRANT NOTICE AND AGREEMENT

To: [NAME] (referred to herein as “Grantee” or “you”)

Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
granted a Performance Cash Award (this “Award”), effective [DATE] (the “Grant
Date”). This Award is subject to the terms of this Grant Notice and Agreement
(this “Agreement”) and is made under the Hanesbrands Inc. Omnibus Incentive Plan
of 2006, as amended (the “Plan”), which is incorporated into this Agreement by
reference. Any capitalized terms used herein that are otherwise undefined shall
have the same meaning provided in the Plan.

1. Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to the Compensation Department within 30
days after the Grant Date. By signing this Agreement, you agree to be bound by
the terms and conditions herein, the Plan and any and all conditions established
by the Company in connection with Awards issued under the Plan, and you further
acknowledge and agree that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company or any Subsidiary.

2. Grant of Performance Cash Award. Subject to the restrictions, limitations,
terms and conditions specified in the Plan, the Participation Guide/Prospectus
for Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan Prospectus”), and
this Agreement, the Company hereby grants you as of the Grant Date a Performance
Cash Award to be earned over the three-year Performance Period beginning [DATE]
and ending [DATE] (the “Performance Period”). For each year in the Performance
Period, you may be eligible to receive a target award amount (referred to herein
as a “Target Award”).

 

  •  

For the fiscal year ending [DATE] (“FY1”), your Target Award is $[AMOUNT].

 

  •  

If you are granted a Target Award for the fiscal year ending [DATE] (“FY2”)
and/or the fiscal year ending [DATE] (“FY3”), the Target Award value will be
established by the Committee either immediately prior to the beginning of each
fiscal year or shortly after the end of the preceding fiscal year.

3. Calculation of Award Earned.

[The Threshold, Target and Maximum metrics as approved by the Committee for
Section 16 Officers under the Annual Incentive Plan (“AIP”) for FY1, FY2, and
FY3 shall be the Threshold, Target and Maximum metrics for this Award for FY1,
FY2, and FY3, respectively.]

OR

[The Threshold, Target and Maximum metrics for this Award for FY1 are set forth
below:

 

Metric

   Weighting   Threshold   Target   Maximum

[METRIC 1] ([% or $])

   [%]   [NUMBER]   [NUMBER]   [NUMBER]



--------------------------------------------------------------------------------

[METRIC 2] ([% or $])

   [%]   [NUMBER]   [NUMBER]   [NUMBER]

[METRIC 3] ([% or $])

   [%]   [NUMBER]   [NUMBER]   [NUMBER]

For purposes of this Agreement:

 

  •  

[METRIC 1] will be determined by considering [CALCULATION METHOD].

 

  •  

[METRIC 2] will be determined by considering [CALCULATION METHOD].

 

  •  

[METRIC 3] will be determined by considering [CALCULATION METHOD].

If you are granted a Target Award for FY2 or FY3, the Target Award Threshold,
Target and Maximum metrics will be established by the Committee at the time of
grant.]

The applicable achievement percentage shall be interpolated in relation to the
foregoing; provided, however, that if any metric achieved is less than the
Threshold amount, the achievement percentage for that metric shall be [%];
provided, further, that if any metric achieved is at the Threshold amount, the
achievement percentage for that metric shall be [%]; provided further that if
any metric achieved is at the Target amount, the achievement percentage for that
metric shall be [%]; and, provided, further, that in no event shall the
achievement percentage exceed [%].

Except to the extent provided in Paragraphs 5 through 7 below, the amount of the
Award earned under this Agreement shall be determined after the end of the
Performance Period. The amount to be paid shall equal a weighted average,
expressed as the sum of the following amounts calculated for each fiscal year
during the Performance Period: (a) the achievement percentage for that fiscal
year, multiplied by (b) the Target Award for that fiscal year.

The Committee, in its discretion, may specify whether metrics include or exclude
(or will be adjusted to include or exclude) extraordinary items, the impact of
charges for restructurings or productivity initiatives, non-operating items,
discontinued operations and other unusual and non-recurring items, the effects
of currency fluctuations, the effects of financing activities (by way of
example, without limitation, the effect on earnings per share of issuing
convertible debt securities), the effects of acquisitions and acquisition
expenses, the effects of divestiture and divestiture expenses, and the effects
of tax or accounting changes, each determined in accordance with generally
accepted accounting principles. However, unless the Committee determines
otherwise prior to the end of the applicable time for establishing metrics for
this Award, to the extent any item referenced in the preceding sentence affects
any metric applicable to this Award, such item shall be automatically excluded
or included in determining the extent to which the metrics have been achieved
depending on which produces the higher Award (subject to any exercise of
“negative discretion” by the Committee).

4. Payment of Award. You shall receive payment of your Award, determined under
Paragraphs 2 and 3 above, in a lump sum, less applicable withholding. Except as
specifically provided below, such payment shall be made during the 2 1/2-month
period after the end of the Performance Period, provided you are employed by the
Company or any of its Subsidiaries (collectively, the “HBI Companies”) on the
last day of the Performance Period. The Company currently intends to make
payment of Awards under this Agreement in cash but reserves the right to make
payment in Stock.

5. Death or Total Disability. In the event that you cease active employment with
the HBI Companies because of your death or total disability (as defined below)
during the Performance Period, then you (or your beneficiary in the event of
your death) shall be entitled to receive payment of the Award amount described
in this Paragraph. Your Award amount shall be determined in accordance with
Paragraphs 2 and 3, based on achievement through the end of the fiscal year in
which you die or become totally disabled, except that the achievement value for
the fiscal year in which you die or become totally

 

2



--------------------------------------------------------------------------------

disabled shall be prorated based on your period of active employment with the
HBI Companies during that fiscal year and prior to your death or total
disability. Your Award amount will be paid during the 2 1/2-month period
following the end of the calendar year in which you die or become totally
disabled.

For purposes of this Paragraph 5, you shall be deemed to have a total disability
if you are determined to be totally disabled under the Company’s disability
plan, you have received disability benefits for at least three months under such
plan, and your disability is expected to result in death or to last for a
continuous period of at least 12 months.

6. Retirement. If you retire (as defined below) from the HBI Companies, then you
shall be entitled to receive payment of the Award amount described in this
Paragraph. Your Award amount shall be determined in accordance with Paragraphs 2
and 3, based on achievement through the end of the fiscal year in which you
retire, except that the achievement value for the fiscal year in which you
retire shall be prorated based on your period of active employment with the HBI
Companies during that fiscal year and prior to your retirement date. Your Award
amount will be paid as follows:

 

  •  

If you retire in the first or second fiscal year of the Performance Period,
payment of your Award amount shall be made during the 2 1/2-month period
following the end of the calendar year in which you retire; provided, however,
that if you are a Top-50 Employee (as determined in accordance with Code
Section 409A), the payment will not be made earlier than the date that is six
months following your separation from service (as defined in Code Section 409A).

 

  •  

If you retire during the last fiscal year of the Performance Period, payment of
your Award amount shall be made at the date specified under Paragraph 4.

For purposes of this Paragraph 6, you shall be deemed to have retired if you
cease active employment with the HBI Companies on or after attaining age 50 or
older and completing at least 10 years of service with the HBI Companies. For
purposes of determining years of service under this Paragraph, if you were
employed by Sara Lee Corporation on September 5, 2006 and remained employed by
the HBI Companies thereafter, your service with the HBI Companies and Sara Lee
Corporation will both be counted.

7. Other Terminations of Employment and Change of Control.

a. Involuntary Termination With Severance. If (i) your employment is
involuntarily terminated by the HBI Companies (other than in connection with a
Change of Control as defined in the Plan) and you are eligible to receive
severance benefits under any written severance plan of the Company (a “Severance
Event Termination”) and (ii) the Performance Period is at least fifty
(50) percent complete prior to the involuntary termination with severance, then
you shall be entitled to receive payment of the Award amount described in this
subparagraph. Your Award amount shall be determined in accordance with
Paragraphs 2 and 3, based on achievement through the end of the fiscal year in
which your employment is terminated, except that the achievement value for the
fiscal year of your Severance Event Termination shall be prorated based on your
period of active employment with the HBI Companies during that fiscal year and
prior to your Severance Event Termination. Payment of your Award amount shall be
made at the date specified under Paragraph 4.

b. Involuntary Termination Without Severance. If your employment is
involuntarily terminated by the HBI Companies and you are not eligible to
receive severance benefits under any written severance plan of the Company
(i.e., your employment is terminated for cause), this Award is forfeited on the
date of termination.

c. Voluntary Termination. If you voluntarily terminate your employment with the
HBI Companies, other than as described in Paragraph 6 above, this Award is
forfeited on the date of termination.

 

3



--------------------------------------------------------------------------------

d. Change of Control. If (i) within three months preceding or 24 months
following a Change of Control (as defined in the Plan) your employment is
terminated by the HBI Companies other than for cause, or if you are otherwise
eligible for benefits following employment termination due to a Change of
Control pursuant to an individual agreement with the HBI Companies, and (ii) the
Performance Period is at least fifty (50) percent complete prior to your
termination, then you shall be entitled to receive payment of the Award amount
described in this subparagraph. Your Award amount shall be determined in
accordance with Paragraphs 2 and 3. In addition, notwithstanding the provisions
of any individual agreement between you and the HBI Companies and unless the
Committee authorizes a higher amount, the metrics for the fiscal year of your
termination shall be deemed achieved at Target and the achievement value for
that fiscal year shall be prorated based on your period of active employment
with the HBI Companies during that fiscal year and prior to your employment
termination. Payment of your Award amount shall be made as promptly as
practicable after your termination of employment, but not later than the 15th
day of the third month after your termination of employment due to the Change of
Control.

e. Other Sale, Closing, or Spin-off. In the event your employment with the HBI
Companies is terminated as a result of the sale, closing, or spin-off of a
specific business unit of the HBI Companies not considered a Change of Control
as defined in the Plan, then you shall be entitled to receive payment of the
Award amount described in this subparagraph. Your Award amount shall be
determined in accordance with Paragraphs 2 and 3, based on achievement through
the end of the fiscal year in which your employment is terminated, except that
the achievement value for the fiscal year in which your employment terminates
shall be prorated based on your period of active employment with the HBI
Companies during that fiscal year and prior to your employment termination. Your
Award amount will be paid as follows:

 

  •  

If your employment terminates during the first or second fiscal year of the
Performance Period, payment of your Award amount shall be made during the
2 1/2-month period following the end of the calendar year in which your
employment terminates; provided, however, that if you are a Top-50 Employee (as
determined in accordance with Code Section 409A), the payment will not be made
earlier than the date that is six months following your separation from service
(as defined in Code Section 409A).

 

  •  

If your employment terminates during the last fiscal year of the Performance
Period, payment of your Award amount shall be made at the date specified under
Paragraph 4.

8. Forfeiture/Right of Offset. Notwithstanding anything contained in this
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company or any Subsidiary, including but not
limited to: (1) without the prior written consent of the Company, counseling or
becoming employed by, or otherwise engaging or participating in, or performing
consulting services for, any Competing Business (regardless of whether you
receive any compensation of any kind), where “Competing Business” means any
business that competes with any business that the HBI Companies conducted at any
time during your employment with the HBI Companies, (2) violating the Company’s
Global Code of Conduct, (3) without the prior written consent of the Company,
soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(4) disclosing or misusing any confidential information regarding the Company,
(5) participating in any activity not approved by the Board of Directors which
could reasonably be foreseen as contributing to or resulting in a Change of
Control of the Company (as defined in the Plan), or (6) disparaging or
criticizing, orally or in writing, the business, products, policies, decisions,
directors, officers or employees of Company or any of its subsidiaries or
affiliates to any person (all such activities described in (1)-(6) above
collectively referred to as “wrongful conduct”), then (i) you shall forfeit this

 

4



--------------------------------------------------------------------------------

Award as of the date on which you first engaged in such wrongful conduct and
(ii) you shall pay to the Company in cash any financial gain you received with
respect to this Award within the 12-month period immediately preceding such
wrongful conduct.

Further, any incentive compensation paid to you under this Agreement shall be
subject to policies established and amended from time to time by the Company
regarding the recovery of erroneously-awarded compensation. If you receive
erroneously-awarded compensation, the Company will, to the extent practicable,
seek to recover such incentive compensation for the relevant period, plus a
reasonable rate of interest.

By accepting this Agreement, you consent to and authorize the Company to deduct
any amounts you owe to the Company under this Paragraph from any amounts payable
by the Company to you for any reason. This right of set-off is in addition to
any other remedies the Company may have against you for your breach of this
Agreement. In addition, by accepting this Agreement, you consent to and
authorize the Company to deduct any amounts you owe to the Company for any
reason from any amounts payable by the Company to you under this Agreement.

9. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan Prospectus or the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement, the Plan, and the Plan
Prospectus.

10. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

11. No Rights to Continued Employment. By voluntarily acknowledging and
accepting this Award, you acknowledge and understand that this Award shall not
form part of any contract of employment between you and any of the HBI
Companies. Nothing in the Agreement, the Plan Prospectus, or the Plan confers on
any Grantee any right to continue in the employ of the HBI Companies or in any
way affects the HBI Companies’ right to terminate the Grantee’s employment
without prior notice at any time or for any reason. You further acknowledge that
this Award is for future services to the HBI Companies and is not under any
circumstances to be considered compensation for past services.

12. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport/visa
information, age, language skills, drivers license information, date of birth,
birth certificate, social security number or other employee identification
number, nationality, C.V. (or resume), wage history, employment references, job
title, employment or severance contract, current wage and benefit information,
personal bank account number, tax related information, plan or benefit
enrollment forms and elections, option or benefit statements, any shares of
stock or directorships in the Company, details of all options or any other
entitlements to shares of Stock awarded, canceled, purchased, vested, unvested
or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be

 

5



--------------------------------------------------------------------------------

located throughout the world, including the United States. You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan. You may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing your consent may affect
your ability to participate in the Plan.

13. Miscellaneous.

a. Modification. This Award is documented by the records of the Committee or its
delegate which shall be the final determinant of the conditions of this
Agreement. The Committee may amend or modify this Award in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such Award, provided that no such amendment or modification shall
impair your rights under this Agreement without your consent. Except as in
accordance with the two immediately preceding sentences and Paragraph 15, this
Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both parties hereto.

b. Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.

c. Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

d. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

e. Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.

14. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, financial advisors, spouse, or
Same-Sex Domestic Partner (as that term is defined in the Hanesbrands Inc.
Employee Health Benefit Plan), and shall ensure that none of them discloses such
existence or terms to any other person, except as required by applicable law.

15. Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this

 

6



--------------------------------------------------------------------------------

Agreement, at such time and in such manner as the Company may consider necessary
or desirable to reflect changes in law. The Grantee understands that the Company
may amend, resubmit, alter, change, suspend, cancel, or discontinue the Plan at
any time without limitation.

16. Plan Documents. The Plan Prospectus is available by contacting Celia Powers
at 336.519.4210, and a copy of the Plan can be requested from the Compensation
Committee, c/o Corporate Secretary, Hanesbrands Inc., 1000 E. Hanes Mill Road,
Winston-Salem, NC 27105.

*        *        *

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.

 

 

Grantee

 

Date

THE SIGNED AGREEMENT MUST BE RETURNED TO THE COMPENSATION DEPARTMENT,
HANESBRANDS INC., 1000 E. HANES MILL ROAD, WINSTON-SALEM, NC 27105, WITHIN 30
DAYS AFTER THE GRANT DATE.

 

7